Citation Nr: 9925224	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  97-05 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an original evaluation in excess of 20 
percent for low back strain.

2.  Entitlement to an original evaluation in excess of 10 
percent for a duodenal ulcer.

3.  Entitlement to an original compensable evaluation for 
residuals of a right ankle fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from July 1972 to July 1996.  

This appeal arises from a September 1996, rating decision in 
which the Houston, Texas, Department of Veterans Affairs (VA) 
regional office (RO) granted service connection for low back 
strain; duodenal ulcer, and residuals of a right ankle 
fracture, each evaluated as noncompensable.  The grants of 
service connection were effective August 1, 1996.  
Subsequently, the RO increased the evaluation for low back 
strain to 20 percent, and the evaluation for duodenal ulcer 
to 10 percent.  These evaluations were effective August 1, 
1996. 

This case was before the Board of Veterans' Appeals (Board) 
in June 1998.  At that time the Board remanded the case for 
additional development.  The case has been returned to the 
Board for further appellate consideration.

The issue of entitlement to an original compensable rating 
for a right ankle fracture will be addressed in the remand 
portion of this decision. 


FINDINGS OF FACT

1.  The veteran's low back strain is manifested by severe 
limitation of motion.

2.  The duodenal ulcer results in no more than mild 
disability, with recurring symptoms once or twice yearly.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for low back 
strain have been met for the entire period since the 
effective date of the grant of service connection for that 
disability.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (1998).

2.  The criteria for a rating in excess of 10 percent for a 
duodenal ulcer have not been met at any time since the 
effective date of the grant of service connection for that 
disease.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code 7305 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant's claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  In the instant case the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assignments of disability ratings.  
However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); 
see also Fenderson v. West, 12 Vet. App. 119 (1999).

Once a claim is found to be well grounded, VA has a duty to 
assist the claimant with the development of that claim.  38 
U.S.C.A. § 5107(a).  The question of whether the RO has 
complied with this obligation will be discussed below.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  


Factual Background

During service the veteran reported epigastric pain.  An 
upper gastrointestinal series revealed duodenitis and 
findings consistent with a previous ulceration.  He 
reportedly injured his back while performing heavy lifting in 
April 1980.  Thereafter, he was seen on a number of occasions 
with complaints of low back pain after lifting.

On VA general medical examination in March 1997, the veteran 
was noted to be 71 inches tall and weigh 206 pounds.  He was 
described as well developed and nourished.

A VA medical examination was performed in April 1997.  The 
veteran reported that he used Alka-Seltzer every day or every 
other day.  He had epigastric distress with radiation under 
the sternum that was increased if he laid down.  He was 
awakened with heartburn and substernal discomfort at night 
once a week.  He had had no vomiting.

The veteran was noted to be 5 feet 11 inches tall and to 
weigh 195 pounds.  A physical examination of the abdomen 
revealed no masses, tenderness, organomegaly, or 
costovertebral angle tenderness.  The veteran reported 
regular bowel movements without rectal bleeding.  The 
diagnosis was history of duodenal ulcer since 1994; it was 
also noted that a 1995 endoscopic examination had revealed 
duodenitis with helicobacter pylori; and that symptoms had 
recurred in 1996 and had been present since that time.  It 
was indicated that the veteran was referred to another 
facility for an upper gastrointestinal examination.  There is 
no indication in the record that the veteran underwent the 
recommended examinations, and a notation on the March 1997 
examination report is to the effect that no laboratory 
studies were available.  There were no findings reported 
referable to the veteran's back disability.

A VA medical examination was performed in November 1998.  The 
veteran reported that since his previous epigastric problems, 
he had felt much better but he had heartburn that recurred 
periodically.  He stated that when he had heartburn he used 
Alka-Seltzer which helped to some extent.  It was reported 
that he had not had any emergency room visits or any 
hospitalizations for stomach pain.  

The veteran complained of low back pain which had been 
present "on and off" since 1987.  It was reported that he 
had missed work "a couple of times" due to back symptoms.  
He reported an episode of severe back pain that occurred in 
September 1996.  After that episode he had experience some 
improvement.  He could no longer run or lift heavy objects, 
and used a pillow for prolonged sitting.  

On examination of the spine, it was described as normal.  The 
veteran had no kyphosis and "no lordosis."  There was 
tenderness in the lower spine.  He was noted to be afraid to 
bend and to bend forward only 20 degrees.  Backward extension 
was to 20 degrees, and lateral extension and bending was to 
30 degrees to each side.  Rotation was to 35 degrees.  There 
was muscle spasm in the paraspinous area.  An X-ray 
examination showed mild hypertrophic changes.

The veteran was again noted to be 5 feet 11 inches tall.  He 
weighed 218 pounds.  An examination of the abdomen revealed 
no abdominal tenderness.  Bowel sounds were positive.  There 
was no organomegaly.  There were no ascites in the abdomen.  
An upper gastrointestinal X-ray examination revealed an ulcer 
in the duodenal bulb, and spasticity in the duodenal bulb.

The diagnoses included hypertrophic degenerative changes in 
the lumbar spine, and duodenal ulcer.  


Analysis

Back Disability

An initial question is whether VA has complied with its duty 
to assist the veteran with the development of his claim.  In 
its prior remand, the Board requested that the veteran be 
afforded an examination which assessed the veteran's 
functional impairment in accordance with the criteria 
contained in 38 C.F.R. §§ 4.40, 4.5, and in which the 
examiner reported the normal ranges of motion for the lumbar 
spine.  The veteran was afforded an examination, as described 
above, but the examiner did not comment on all of the factors 
of functional impairment as instructed and did not report the 
normal ranges of motion.  Instructions contained in a Board 
remand, create a right in the veteran to compliance with 
those instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).  However, as will be discussed below, the Board has 
awarded the maximum evaluation for limitation of motion under 
38 C.F.R. § 4.71a, Diagnostic Code 5292, and found that there 
is no evidence of intervertebral disc disease.  In such a 
case, the provisions of 38 C.F.R. §§ 4.40, 4.45 would not be 
for application.  See Johnston v. Brown, 10 Vet. App. 80, 84-
85 (1997) (the provisions of 38 C.F.R. §§ 4.40, 4.45 are not 
for application where a veteran has been awarded the maximum 
evaluation based on limitation of motion and a higher 
evaluation would require ankylosis).  The Board concludes 
that the failure to afford an evaluation that considered all 
of the factors of 38 C.F.R. §§ 4.40, 4.45, and to specify the 
normal ranges of motion does not frustrate review of the 
veteran's claim.  See Evans v. West, 12 Vet. App. 22, 30-31 
(1998) (holding that Stegall duty was not violated by a 
failure to comply with remand instructions where the failure 
did not frustrate appellate review).

The Board notes that on the November 1998 examination, the 
veteran indicated that he had been treated at unidentified 
facilities for his back disability as recently as August 
1998.  However, the RO has indicated that, pursuant to the 
Board's prior remand, it requested that the veteran furnish 
information as to any treatment he has received for the back 
disability.  There is no indication that the veteran has 
responded to this request.  There is also no suggestion in 
the record that these records could serve as a basis for 
awarding an evaluation in excess of that granted in this 
decision.

The veteran's low back disability is currently evaluated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (1998).  That diagnostic code provides for a 20 percent 
evaluation for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  The next higher 
evaluation, and the highest evaluation provided under that 
diagnostic code, is 40 percent.  A 40 percent evaluation is 
provided for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

A maximum 40 percent evaluation is also provided under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5292, for 
severe limitation of motion of the lumbosacral spine.  

The VA examination conducted in November 1998, constitutes 
the only clinical evidence as to the severity of the 
veteran's low back disability during the period since the 
effective date of the grant of service connection.  That 
examination shows that the veteran was only able to bend 
forward approximately 20 degrees.  In the Board's opinion 
such limitation is severe, and warrants a 40 percent 
evaluation under the provisions of Diagnostic Code 5292.

An evaluation in excess of 40 percent is provided under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 for 
pronounced intervertebral disc disease.  However, the veteran 
has not been found to have intervertebral disc disease.  
Therefore a higher evaluation could not be provided under 
that diagnostic code, even with consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45.

Since the veteran retains significant motion in his lumbar 
spine, a higher evaluation could not be awarded on the basis 
of diagnostic codes pertaining to ankylosis.  See 38 C.F.R. 
§ 4.71a; Diagnostic Code 5286 (1998).

Duodenal Ulcer

The Board finds that the RO has substantially complied with 
its remand instructions as to this issue.  The veteran has 
not reported any post-service treatment for a duodenal ulcer.  
Accordingly, the RO has complied with the duty to assist the 
veteran with the development of his claim for an evaluation 
in excess of 10 percent for duodenal ulcer.

Under 38 C.F.R. § 4.114, Code 7305duodenal ulcer, a 10 
percent evaluation is warranted for a mild duodenal ulcer 
with recurring symptoms once or twice yearly.  A 20 percent 
evaluation requires a moderate duodenal ulcer with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration or with continuous moderate 
manifestations.  

In his VA Form 9, completed in January 1997, the veteran 
reported that once or twice per month he experienced episodes 
of throwing up, inability to eat, and trouble sleeping.  This 
contention is contradicted by the fact that on the VA 
examination in April 1997, he reported that he did not 
experience vomiting, and that during exacerbations his 
symptoms consisted only of heartburn and substernal 
discomfort.  His weight has remained stable or increased 
slightly during the course of this appeal, thus bellying a 
finding that he is experiencing significant difficulty 
eating.  On the most recent VA examination, the veteran 
reported that his symptoms had significantly improved and 
consisted only of periodic heartburn.  He has not required 
emergency room visits or hospitalization.

This record shows that throughout the period since the grant 
of service connection, there have been no documented episodes 
of severe symptoms, and there have been no documented 
symptoms other than the occasional episodes of heartburn or 
substernal pain at least partially relieved by over-the-
counter medication.  Even if these symptoms could be 
described as moderate, they are not continuous, as would be 
required for a 20 percent evaluation.  Therefore, the Board 
is unable to find that the veteran has met the criteria for 
an evaluation in excess of 10 percent during any period since 
the effective date of the grant of service connection for 
duodenal ulcer.



ORDER

An original evaluation in excess of 10 percent for duodenal 
ulcer is denied.  

A 40 percent evaluation for low back strain is granted for 
the entire period since the effective date of the grant of 
service connection for that disability, August 1, 1996.


REMAND

As previously mentioned, the issue of entitlement to a 
compensable evaluation for a right ankle disorder was before 
the Board in June 1998.  Among the Board's directions in the 
June 1998 remand, were for the RO to arrange for examinations 
of the veteran by an appropriate specialist in order to 
determine the extent and degree of severity of his service-
connected right ankle disorder.  The examiner was 
specifically requested to perform all indicated tests and 
studies, diagnoses were to be reported in detail, and all 
manifestations of the right ankle disorder were to be 
reported.  The examiner was requested to report the veteran's 
range of right ankle motion in degrees, and to comment on the 
extent, if any, to which pain, supported by adequate 
pathology and evidenced by the behavior of the veteran 
undertaking motion, resulted in functional loss in the right 
ankle and whether the right ankle disorder caused weakened 
movement, excess fatigability, or incoordination.  

Review of the claims file shows that while a VA medical 
examination of the ankle were performed and the examiner 
reported that the veteran had a normal range of motion, the 
examiner did not report the range of motion in degrees or 
comment on the extent of pain. 

The Board is obligated by law to ensure that it complies with 
the Board's directives, as well as the United States Court of 
Appeals for Veterans Claims.  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and a further remand of the case 
will be mandated.  Stegall v. West.  With respect to the 
foregoing the issues of increased evaluations for low back 
pain and residuals of a right ankle fracture must be remanded 
to the RO to ensure that the Board's remand directives are 
complied with.  

In light of the foregoing, this case is REMANDED to the RO 
for the following actions:

1.  The RO should contact the veteran so 
that he may provide the names and address 
of all health care providers who have 
afforded him treatment for the residuals 
of the right ankle fracture in the recent 
past.  After obtaining the necessary 
permission from the veteran the RO should 
obtain copies of all treatment records 
indicated and associate them with the 
claims folder. 

2.  The veteran should be afforded an 
appropriate examination to evaluate the 
residuals of his right ankle fracture.  
All appropriate tests and studies should 
be performed, including range of motion 
studies.  Range of motion of the right 
ankle, including plantar flexion and 
dorsiflexion, should be reported in 
degrees.  The examiner should express an 
opinion as to whether any limitation of 
motion of the right ankle is moderate or 
marked.  The examiner should also comment 
upon the extent, if any, to which pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
veteran undertaking motion, results in 
functional loss of the lumbar spine and 
of the right ankle.  The examiner should 
express as to whether the right ankle 
disorder causes weakened movement, excess 
fatigability, or incoordination, and if 
so, the extent of such symptoms.  The 
rationale should be stated in full.  

3.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed.  
In particular, the RO should review the 
required opinions to ensure that they are 
in complete compliance with the 
directives of this REMAND and if they are 
not, the RO must implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After undertaking the development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the appropriate evaluation 
for residuals of the right ankle 
fracture.  

When the requested development has been accomplished, if the 
claim remains in a denied status, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond thereto.  Thereafter, if necessary, the case and 
requested evidentiary data should be returned to the Board 
for further appellate disposition.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

